Citation Nr: 0525532	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  03-25 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for residuals (posterior interosseous nerve damage) of 
Department of Veterans Affairs (VA) surgical repair of left 
distal biceps tendon rupture in January 2002.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for status post left 
biceps tendon repair.  The veteran testified before the Board 
at a hearing held at the RO in February 2005. 


FINDINGS OF FACT

1.  All notices and assistance to the veteran have been 
provided, and all evidence needed for disposition of the 
claim has been obtained.  

2.  In January 2002, the veteran underwent surgical repair of 
the left biceps tendon at a VA facility.  Thereafter, he 
developed palsy of the postinterosseous nerve (PIN).

3.  VA surgical treatment in January 2002 resulted in PIN 
palsy of the left upper extremity, but it was not the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA, 
or by an event not reasonably foreseeable, in connection with 
this VA medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals (posterior interosseous nerve damage) of VA 
surgical repair of left distal biceps tendon rupture in 
January 2002 are not met.  38 U.S.C.A. § 1151 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that VA has satisfied all duties 
to notify and assist the veteran.  38 U.S.C.A. §§ 5103, 5107 
(West 2002) and 38 C.F.R. § 3.159 (2004).  VA has also 
essentially satisfied the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), which apply to cases 
pending before VA on November 9, 2000 (even if the initial 
decision was issued before that date), and that require VA to 
notify a claimant upon receipt of a complete or substantially 
complete application and before issuance of an initial 
unfavorable decision of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  This notice requires VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion VA will attempt 
to obtain on the claimant's behalf.  The notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the initial unfavorable decision was in December 2002.  
The RO sent the veteran correspondence in September 2002 and 
October 2004; and a statement of the case in August 2003.  
These notices have adequately informed the veteran of the 
bases for the relevant decision, what types of evidence would 
be needed, and how the evidence would be secured.  There has 
been no harm to the veteran, as VA made all efforts to notify 
and to assist him with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the veteran's possession.  Any 
defect with regard to the timing and content of the notices 
to the veteran was harmless because of the thorough and 
informative notices provided throughout the adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Thus, VA has satisfied its "duty to notify" the 
veteran.

VA has also obtained all relevant evidence identified by the 
veteran and has complied with all duties to assist the 
veteran, including the conduct of VA examinations.  
Therefore, there do not appear to any outstanding matters 
with which VA should assist the veteran.  The Board now turns 
to the merits of the claim.

The veteran filed a claim for compensation based on the VA 
biceps tendon rupture repair in April 2002.  The applicable 
version of the law provides that compensation shall be 
awarded for a qualifying additional disability or qualifying 
death of a veteran in the same manner as if the additional 
disability or death were service connected.  A disability or 
death is considered a qualifying additional disability or 
qualifying death if it is not the result of the veteran's own 
willful misconduct and the disability or death was caused by 
VA hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the disability or 
death was:  1) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or 2) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In early January 2002, the veteran ruptured the distal end of 
his left biceps tendon as a result of a fall injury at home 
that produced left elbow pain.  He sought treatment at the VA 
Medical Center (VAMC) in West Los Angeles, California.  

On January 29, 2002, he underwent repair of the ruptured left 
biceps tendon.  During the surgical repair, there was damage 
to the post-interosseous nerve (PIN), resulting in PIN palsy.  

Post-operatively, there was only little return of function of 
the PIN.  VA treatment records from 2002 confirm that the 
veteran's PIN palsy was a "consequence of surgery at VA."  
There are indications into 2003 that the veteran had almost 
fully recovered from the partial PIN palsy.  At his February 
2005 hearing before the Board, however, he maintained that he 
still had problems with his left hand as a result of the PIN 
palsy.  

The Board accepts the fact that the veteran suffered post-
operative PIN palsy secondary to repair of ruptured biceps 
tendon of the left upper extremity.  Indeed, in June 2003, a 
VA doctor opined that the PIN injury occurred either 
perioperatively or postoperatively and was not a part of the 
original injury to the left arm that had prompted the veteran 
to seek VA treatment.  Having conceded that the January 202 
surgery was the proximate cause of additional disability from 
the PIN palsy, the Board must now consider whether the PIN 
palsy was the result of VA fault or was an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151.  

The veteran does not allege that the surgical procedure in 
question was performed negligently.  Indeed, in July 2003, 
both the Chief of Administrative Medicine and the Chief of 
Orthopedic Surgery at the West Los Angeles, VAMC wrote that 
there was no malpractice involved in the surgical procedure.  

Rather, the veteran contends that the development of PIN 
palsy was not a "reasonably foreseeable" consequence of the 
surgical repair of the ruptured left biceps tendon.

However, the veteran's contention is belied by the 
circumstances surrounding the ruptured tendon repair.  Prior 
to the surgery, the veteran signed an informed consent form 
pertaining to the repair of the avulsed tendon.  According to 
the form, a counseling doctor advised the veteran of risks 
attendant upon the surgery, which specifically included 
bleeding, re-rupture, infection, and most significantly for 
purposes of this appeal, damage to nerves and vessels.  

In addition, the Chief of Orthopedic Surgery at the West Los 
Angeles VAMC wrote in July 2003 that the PIN injury was a 
known risk of the surgery in question and that such a known 
risk is typically discussed with patients.  Specifically, the 
doctor, an orthopedic surgeon, wrote as follows:

PIN is a common orthopaedic abbreviation for the 
posterior interosseous nerve.  The nerve is 
vulnerable in the area of the distal biceps tendon 
because of its proximity to the supinator muscle 
at the proximal radius.  The risk of nerve injury 
is one of the known risks of repair of distal 
biceps rupture.  This risk is typically discussed 
as part of the preoperative informed consent 
discussion for this type of surgery.  Injury to 
the nerve can be permanent, or temporary, 
complete, or partial.  The injury is not 
diagnostic of malpractice, and is reported as a 
significant expected complication rate for this 
surgery.  Diagnostic testing should be able to 
distinguish PIN injury from cervical 
radiculopathy.

Regulations govern the definition of reasonable 
foreseeability of events.  The relevant subparagraph states 
as follows:

Events not reasonably foreseeable.  Whether the 
proximate cause of a veteran's additional 
disability or death was an event not reasonably 
foreseeable is in each claim to be determined 
based on what a reasonable health care provider 
would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must 
be one that a reasonable health care provider 
would not have considered to be an ordinary risk 
of the treatment provided.  In determining whether 
an event was reasonably foreseeable, VA will 
consider whether the risk of that event was the 
type of risk that a reasonable health care 
provider would have disclosed in connection with 
the informed consent procedures of [38 C.F.R. 
§ 17.32].

69 Fed. Reg. 46,426, 46,433-34 (Aug. 3, 2004) (to be codified 
at 38 C.F.R. § 3.361(d)(2)).

In this case, the consent form is very clear on its face.  
The counseling doctor informed the veteran of several 
possible risks or complications of the tendon repair surgery, 
including the possibility of damage to the nerves and 
vessels.  Thus, the fact that this risk was contemplated at 
the time that the veteran signed the informed consent form 
(more than a week before the surgery) strongly supports a 
finding that a reasonable health care provider had foreseen 
the possibility of nerve damage as an ordinary risk.  The 
veteran maintains that he was not told that he might develop 
post-operative weakness of his hand.  However, while he may 
not have been told of every single specific foreseeable 
complication, the informed consent form documents that he was 
at least informed of the foreseeable complication of nerve 
damage in general.

The veteran insists that the PIN palsy was not a reasonably 
foreseeable consequence of the tendon repair surgery, and he 
has excerpted various medical treatises that he cited to in 
his testimony before the Board at the February 2005 hearing.  
Specifically, he uses the medical treatises to support his 
contention by arguing that the medical treatises show very 
limited occurrence of PIN palsy in such surgical procedures.  
However, there is no basis in the law or regulation that 
requires a finding of unforeseeability when certain events 
result from medical treatment in only two or three percent, 
let alone any numerical percentage, of all treatment cases.  
The veteran's argument would essentially graft a new 
regulatory requirement by numerically defining how often an 
event must occur to be deemed to be reasonably foreseeable 
for purposes of 38 U.S.C.A. § 1151.  

Moreover, the veteran's argument does not explain the fact 
that an informed consent form sets forth very clearly the 
potential for nerve damage as a result of the type of surgery 
he underwent in January 2002.  The July 2003 VA opinions 
further confirm that nerve damage is typically seen as a 
foreseeable risk of such surgeries.  

In sum, the preponderance of the evidence is against the 
claim for compensation under 38 U.S.C.A. § 1151 for residuals 
(PIN damage) of VA surgical repair of left distal biceps 
tendon rupture in January 2002.  Thus the benefit-of-the-
doubt rule does not apply, and the Board must deny the claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals (PIN damage) of VA surgical repair of left distal 
biceps tendon rupture in January 2002 is denied.



	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


